Holt, J.,
dissenting.
Since no weight has been attached to the manifest wishes of the testatrix expressly written into her will, I must dissent.
There is nothing ambiguous about it. The comfort of her husband, the first taker, was first in her mind. He was to use the estate “for his comfort.” At his death such as was not so used was “to be given to the cemetery for the upkeep of our lot—I desire our names to be put on the monument on our lot. The name of our infant child buried there also to be cut on said monument—The names will be found in the family Bible upstairs.”
*481No life estate was given eo nomine, but by it the first taker’s interest in that on hand terminated with his life. If the estate can be none other than a life estate that is enough. That it should be defined in express terms as such is not necessary. Lest we forget, I vouch the statute:
“If any interest in or claim to real estate or personal property be disposed of by deed or will for life, with a limitation in remainder over, and in the same instrument there be conferred expressly or by implication a power upon the life tenant in his life time or by will to dispose absolutely of said property, the limitation in remainder over, shall not fail, or be defeated, except to the extent that the life tenant shall have lawfully exercised such power of disposal; provided, however, that a deed of trust or mortgage executed by the life tenant shall not be construed to be an absolute disposition of the estate thereby conveyed, unless there be a sale thereunder.” Code, section 5147.
If a gift to A for life with power to consume the corpus, if necessary, and at his death such as may remain to B, be good, then there is no sound reason for holding that a gift to A with power to consume the corpus, if necessary, and at his death such as may remain to B, is not good.
Any description of any estate which is intelligible will do. No magic formula is needed if he who runs may read. The legend, “life estate,” is no more essential than “fee simple.”
In each instance the first taker’s interest in what was left died with him. In it he had a life estate.
This testatrix did what might have been expected. First in her mind was her husband and his comfort and next the care of that lot in which she had placed her dead daughter and to which she and he were to come. This close, consecrated as she saw it, was an object of her bounty, more appealing than collateral kin, unnamed and probably unremembered, and certainly more appealing than any claim which her husband’s collateral kin might have had upon her.
*482It may be conceded that the court’s opinion finds support in some of the authorities cited, but if the rule of stare decisis be rigorously enforced error once committed is ir-remedial and in the amber of decided cases may be preserved forever.
After all, a judicial decision is not law but merely evidence of law. In theory at least it is but a restatement of what was the law before that restatement was made.
Here no purchaser for value has been misled, and if these defendants take nothing, nothing which they have had has been taken from them. They have been misguided by no canon of construction.
As I see it, trouble has come about in this way: We have construed strictly a remedial statute and have thereby defeated one of its purposes and at times the plain purpose of a testator. We are tangled in a web which we ourselves have woven.